DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 13-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (U.S. Publication No. 20170219536).
Regarding claim 1, Koch teaches a method, comprising: inducing an ultrasonic test wave in a component; developing a test signature based on measured propagation of the ultrasonic test wave through the component (Paragraphs 80-81); characterizing an internal feature of the component based a comparison between the test signature and a baseline signature for the component; and providing an indication of the internal feature as characterized (Paragraph 106).
Regarding claim 2, Koch teaches wherein the test signature is developed based on a time of flight and an amplitude signal response of the ultrasonic test wave through the component (Paragraph 106).
Regarding claim 6, Koch teaches wherein the ultrasonic test wave is induced on a first surface of the component and is selected from a group consisting of: a surface wave, traveling along the first surface from a first location to a second location; a shear wave, traveling from the first location on the first surface through the component to a second surface opposite to the first surface, and back to the first surface at the second location; and a transverse wave, traveling from a third location on the first surface through the component to the second surface, and back to the first surface at the third location (Paragraph 81).
Regarding claim 7, Koch teaches wherein characterizing an internal feature further comprises gating received signals at various times of signal reception to correspond to various depths in the component from a surface in which the ultrasonic test wave is induced (Paragraphs 105-106).
	Regarding claims 8-9, 13-16 and 19-20, the claims are commensurate in scope with the above claims 1-2 and 6-7, and are rejected for the same reasons as set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (U.S. Publication No. 20170219536) in view of Kruger et al. (U.S. Publication No. 20070006651).
Regarding claim 3, Koch teaches all the features of claim 1 as outlined above, Koch is silent about wherein the test signature is developed based on a frequency response of the ultrasonic test wave through the component.
Kruger teaches wherein the test signature is developed based on a frequency response of the ultrasonic test wave through the component (Paragraphs 18 and 52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to transfer Koch’s received signal into frequency domain because signal attenuation rate dependents on signal frequency and use frequency domain would more accurately measure Koch’s signal attenuation.
Regarding claim 4, Koch teaches all the features of claim 1 as outlined above, Koch is silent about wherein the internal feature characterized by the comparison includes at least one of a grain size, grain orientation, and a grain morphology of the component, and wherein the baseline signature is established based on a database of test result signals corresponding to known grain patterns.
Kruger teaches wherein the internal feature characterized by the comparison includes at least one of a grain size, grain orientation, and a grain morphology of the component (Paragraphs 78-79), and wherein the baseline signature is established based on a database of test result signals corresponding to known grain patterns (Abstract and paragraph 54).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Koch’s ultrasonic transducer to measure grain size because grain size is an important mechanical property in metals as taught by Kruger.
Regarding claim 5, Koch teaches all the features of claim 1 as outlined above, Koch is silent about wherein the ultrasonic test wave is induced by a laser.
Kruger teaches wherein the ultrasonic test wave is induced by a laser (Paragraphs 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a laser to induce ultrasonic wave in Koch’s ultrasonic testing system because laser can induce ultrasonic wave without contact the item under test.
Regarding claims 10-12 and 17-18, the claims are commensurate in scope with the above claims 3-5, and are rejected for the same reasons as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861